                   Case 2:20-cv-04527-DDP-JPR Document 20 Filed 08/13/20 Page 1 of 6 Page ID #:48



                          1    COX, WOOTTON, LERNER
                               GRIFFIN & HANSEN, LLP
                          2    Neil S. Lerner (SBN 134031)
                          3    nsl@cwlfirm.com
                               Arthur A. Severance (SBN 246691)
                          4    aseverance@cwlfirm.com
                               12011 San Vicente Blvd., Suite 600
                          5    Los Angeles, CA 90049
                          6
                               Telephone: 310-440-0020
                               Facsimile: 310-440-0015
                          7
                               Attorneys for Defendants
                          8    Global Transportation Services, Inc.,
                               Global Container Line, Inc.,
                          9    Odyssey International Services, Inc., and
                          10   Odyssey Logistics & Technology Corporation

                          11                         UNITED STATES DISTRICT COURT
                          12                        CENTRAL DISTRICT OF CALIFORNIA
                          13                               WESTERN DIVISION
                          14   CONTINENTAL INSURANCE            )       Case No.: 2:20-cv-04527-DDP-
                               COMPANY, a corporation;          )       JPR
                          15   BLUESTEM GROUP, INC., a          )
                          16   corporation;                     )       Hon. Dean D. Pregerson
                                                                )
                          17                 Plaintiffs,        )       Joint Report Pursuant to
                                                                )       Federal Rule of Civil Procedure
                          18          v.                        )       26(f) and Local Rule 26-1
                                                                )
                          19   GLOBAL TRANSPORTATION            )
                               SERVICES, INC., a corporation;   )       DATE: August 31, 2020
                          20   GLOBAL CONTAINER LINE, INC., )           TIME: 1:30 p.m.
                          21   an entity of unknown form;       )
                               ODYSSEY INTERNATIONAL            )
                          22   SERVICES, INC., a corporation;   )
                               ODYSSEY LOGISTICS &              )
                          23   TECHNOLOGY CORPORATION, a )
 COX, WOOTTON,                 corporation; and DOE ONE through )
LERNER, GRIFFIN, &        24
   HANSEN, LLP                 DOE TEN;                         )
12011 SAN VICENTE BLVD.
        SUITE 600
    LOS ANGELES, CA
                          25                                    )
          90049
    TEL: 310-440-0020
                                             Defendants.        )
    FAX: 310-440-0015
                          26

                          27   ///
                          28   ///

                               Joint Rule 26(f) Report              1              Case No. 2:20-cv-04527-DDP-JPR
                   Case 2:20-cv-04527-DDP-JPR Document 20 Filed 08/13/20 Page 2 of 6 Page ID #:49



                          1           Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure and Local
                          2    Rule 26-1, and the Court’s Order setting Scheduling Conference, the parties
                          3    hereby submit the following Joint Report:
                          4    A.     Discovery Plan
                          5           1.     Initial Disclosures
                          6           The parties will make their initial disclosures pursuant to Rule 26(a)(1) on
                          7    or before August 24, 2020.
                          8            2.    Subjects on Which Discovery May Be Needed and Completion
                          9                  of Discovery
                          10          The Plaintiffs anticipate that they may need discovery regarding the
                          11   condition of the cargo at delivery, and the condition of the container at delivery,
                          12   as well as any affirmative defenses defendants intend to pursue.
                          13          The Defendants anticipate that they may need discovery regarding several
                          14   factual issues, including but not limited to the disposition of the allegedly
                          15   damaged cargo; the alleged damage to the cargo; the costs of rehabilitating the
                          16   cargo; the policy under which Plaintiff Continental Insurance Company
                          17   compensated Plaintiff Bluestem System Group, Inc., for the latter’s alleged
                          18   losses; the amount of compensation actually paid; the container in which the cargo
                          19   was transported; how the cargo was packaged within the cartons; and how the
                          20   cartons were packed into the container.
                          21          The parties believe that non-expert discovery can be completed by August
                          22   31, 2021.
                          23          3.     Electronically Stored Information
 COX, WOOTTON,
LERNER, GRIFFIN, &
   HANSEN, LLP
                          24          The parties do not anticipate any issues regarding the disclosure, discovery,
12011 SAN VICENTE BLVD.
        SUITE 600
    LOS ANGELES, CA
                          25   or preservation of electronically stored information.         They agree that any
          90049
    TEL: 310-440-0020
    FAX: 310-440-0015
                          26   discoverable emails or electronic documents requested in discovery may initially
                          27   be produced in PDF format along with a representation as to how the information
                          28   is actually stored if it is not obvious from the face of the email or document itself.

                               Joint Rule 26(f) Report                   2             Case No. 2:20-cv-04527-DDP-JPR
                   Case 2:20-cv-04527-DDP-JPR Document 20 Filed 08/13/20 Page 3 of 6 Page ID #:50



                          1           The parties further agree that discoverable information stored in a database
                          2    or database management system requested in discovery may be initially produced
                          3    by querying the database for the information, producing a report or reasonably
                          4    usable and exportable electronic file, and representing how the report or file was
                          5    generated and how the information is actually stored.
                          6           The parties also agree that if the requesting party thereafter wishes to
                          7    review any of the foregoing electronically stored information in its native form or
                          8    specify how a database should be queried, the parties shall meet, confer, and
                          9    reasonably cooperate regarding the request, and the requesting party shall be
                          10   liable for any cost of producing the information.
                          11          4.     Privilege and Protection
                          12          The parties do not currently anticipate any specific issues regarding claims
                          13   of privilege or protection and therefore do not, at this time, specify any procedure
                          14   for addressing such issues beyond what is set forth in the Federal Rules of Civil
                          15   Procedure.
                          16          5.     Limits on Discovery
                          17          The parties do not currently believe any changes should be made to the
                          18   limitations on discovery imposed by the Federal Rules of Civil Procedure or the
                          19   Court’s Local Rules.
                          20          6.     Other Orders
                          21          The parties do not currently anticipate the need for any orders pursuant to
                          22   Rules 16(b), 16(c), or 26(c) beyond the one required by Rule 16(b)(1)(A).
                          23   B.     Manual for Complex Litigation
 COX, WOOTTON,
LERNER, GRIFFIN, &
   HANSEN, LLP
                          24          The parties do not believe that the matter is complex or that any of the
12011 SAN VICENTE BLVD.
        SUITE 600
    LOS ANGELES, CA
                          25   procedures of the Manual for Complex Litigation should be utilized.
          90049
    TEL: 310-440-0020
    FAX: 310-440-0015
                          26    ///
                          27    ///
                          28    ///

                               Joint Rule 26(f) Report                  3              Case No. 2:20-cv-04527-DDP-JPR
                   Case 2:20-cv-04527-DDP-JPR Document 20 Filed 08/13/20 Page 4 of 6 Page ID #:51



                          1    C.     Motion Schedule
                          2           The Plaintiffs do not anticipate filing any motions at this time, but reserve
                          3    the right to bring any appropriate motions, including motions for summary
                          4    judgment or partial summary judgment, as supported by discovery findings.
                          5           The Defendants anticipate they are likely to file a motion for summary
                          6    judgment or partial summary judgment regarding the liability that the Plaintiffs
                          7    assert against them. Pursuant to Rule 56(b), they will file such a motion within
                          8    30 days after the close of discovery, if not sooner.
                          9    D.     Alternative Dispute Resolution (ADR)
                          10          The parties are already engaged in settlement discussions. Of the three
                          11   ADR procedures specified in Local Rule 16-15.4, the parties select:
                          12          ADR PROCEDURE NO. 1 – The Parties shall appear before the
                                      district judge or a magistrate judge assigned to the case for such
                          13          settlement proceedings as the judge may conduct or direct.
                          14   Specifically, the parties request an early neutral evaluation to be conducted by the
                          15   assigned magistrate judge. If the case does not settle in such an evaluation, the
                          16   parties are also open to mediating the case before a neutral selected from the
                          17   Court’s Mediation Panel (ADR Procedure No. 2).
                          18   E.     Trial Estimate
                          19          Because this case is within the Court’s admiralty jurisdiction, it will be tried
                          20   to the bench. The parties estimate the trial will take three (3) days.
                          21   F.     Additional Parties
                          22          The parties do not anticipate the appearance of any additional parties.
                          23   G.     Expert Witnesses
 COX, WOOTTON,
LERNER, GRIFFIN, &
   HANSEN, LLP
                          24          The parties shall disclose their expert witnesses and exchange expert
12011 SAN VICENTE BLVD.
        SUITE 600
    LOS ANGELES, CA
                          25   reports 90 days before the date initially set for trial or for the case to be ready for
          90049
    TEL: 310-440-0020
    FAX: 310-440-0015
                          26   trial. They will designate any rebuttal expert witnesses and exchange any rebuttal
                          27   expert reports 30 days before the date initially set for trial or for the case to be
                          28   ready for trial.

                               Joint Rule 26(f) Report                   4              Case No. 2:20-cv-04527-DDP-JPR
                   Case 2:20-cv-04527-DDP-JPR Document 20 Filed 08/13/20 Page 5 of 6 Page ID #:52



                          1    H.     No Waiver of Pretrial Procedures
                          2           The parties do not currently suggest any departure from the pretrial
                          3    procedures set forth in Local Rules 16-2 through 16-10 and do not waive those
                          4    procedures.
                          5    I.     Other Issues
                          6           The parties are discussing whether any of the named Defendants should be
                          7    dismissed. If they agree any should be, Plaintiffs will dismiss such Defendants
                          8    on or before September 10, 2020.
                          9    Respectfully submitted,
                          10   Dated: August 13, 2020              COX, WOOTTON, LERNER,
                          11
                                                                   GRIFFIN & HANSEN, LLP

                          12                                       By: /s/ Neil S. Lerner
                                                                         Neil S. Lerner
                          13                                             Arthur A. Severance
                                                                         Attorneys for Defendants
                          14                                             Global Transportation Services, Inc.,
                          15                                             Global Container Line, Inc.,
                                                                         Odyssey International Services, Inc.,
                          16                                             and Odyssey Logistics &
                                                                         Technology Corporation
                          17

                          18   Dated: August 13, 2020              GIBSON, ROBB, & LINDH, LLP
                          19                                       By: /s/ Joshua E. Kirsch
                          20                                             Joshua E. Kirsch
                                                                         Nathaniel M. Simmons
                          21                                             Attorneys for Plaintiffs
                                                                         Continental Insurance Company and
                          22                                             Bluestem Group, Inc.
                          23
 COX, WOOTTON,
LERNER, GRIFFIN, &        24
   HANSEN, LLP
12011 SAN VICENTE BLVD.
        SUITE 600
    LOS ANGELES, CA
                          25
          90049
    TEL: 310-440-0020
    FAX: 310-440-0015
                          26

                          27

                          28

                               Joint Rule 26(f) Report                5            Case No. 2:20-cv-04527-DDP-JPR
Case 2:20-cv-04527-DDP-JPR Document 20 Filed 08/13/20 Page 6 of 6 Page ID #:53



 1                                CERTIFICATE OF SERVICE
 2                STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3         I am employed in the County of Los Angeles, State of California. I am over
 4   the age of 18 and not a party to this action. My business address is 12011 San
 5   Vicente Boulevard, Suite 600, Los Angeles, California, 90049.
 6         On August 13, 2020, I served the following document(s)
 7            Joint Report Pursuant to Federal Rule of Civil Procedure 26(f)
 8                                     and Local Rule 26-1
 9   on the interested parties in this action:
10
11
      Joshua E. Kirsch                           Attorneys for Plaintiffs
12    Nathaniel M. Simons
      201 Mission Street, Suite 2700             CONTINENTAL INSURANCE
13
      San Francisco, CA 94015                    COMPANY and
14    Tel. (415) 348-6000
15    Fax (415) 348-6001                         BLUESTEM GROUP, INC.
      jkirsch@gibsonrobb.com
16    nsimons@gibsonrobb.com
17
18         (BY ECF) I electronically served the referenced documents through
19         ECF/PACER. E-service in this action was completed on all parties listed on
           the service list with ECF/PACER.
20
21         (FEDERAL) I declare under penalty of perjury under the law of the State of
22         California that the foregoing is true and correct.
23         Executed on August 13, 2020, at Los Angeles, California.
24
                                                          /s/ Arthur A. Severance
25                                                           Arthur A Severance
26
27
28


                                      CERTIFICATE OF SERVICE
